DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 27, 2020, September 9, 2020, December 7, 2020, June 16, 2021 and April 15, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN103784081, translation included herewith) in view of Miyabi (WO2014162773, translation included herewith). 

In reference to claim 1, Wang discloses a cleaner comprising: a main body (see figure below) including: a first body having a first portion (3) that defines a cyclone unit (see abstract and paragraph 21) configured to separate dust from air and a second portion (lower portion of 3, paragraph 21) that defines a dust container to receive dust separated from the cyclone unit (see abstract and paragraph 21), a second body (see figure below) provided at an upper side of the first body and configured to receive a suction motor (1) to generate a suction force that suctions air (paragraph 21) and a handle unit (5) connected to the main body, but lacks, the second body including a wire hole through which a wire for supplying power to the suction motor passes. However, Miyabi teaches that it is old and well known in the art at the time the invention was made to provide a vacuum (1) having a motor (15) housed within a second body (under a first interpretation the second body is formed at 4 or under a second interpretation is formed from element 42) and includes a wire (17/40) that extends through a wire hole (under the first interpretation of the second body, the wire hole can be seen in Figures 1 and/or 23 [note; Figure 23 merely shows the wire hole in Figure 1 more clearly however the wire hole must obviously be present in Figure 1, otherwise wire [17/40] would not electrically connect battery [8] to the motor [15] as intended or under the second interpretation of the second body, the wire hole is formed at [50] for supplying power to the suction motor (Figures 1, 2, 5 and 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second body (which houses the motor), of Wang, with the known technique of providing a second body (which houses a motor, similar to Wang) having a wire hole through which a wire for supplying power to the suction motor passes, as taught by Miyabi, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device in which the ability to be assembled is improved.  

	
	

[AltContent: textbox (First body)][AltContent: textbox (Main body)][AltContent: textbox (Second body)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    504
    798
    media_image1.png
    Greyscale

[AltContent: textbox (Wire hole for passing wire 17/40 therethrough)][AltContent: arrow][AltContent: textbox (Figure 1)][AltContent: arrow]
    PNG
    media_image2.png
    388
    401
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Wire hole for passing wire 17/40 therethrough)][AltContent: textbox (Figure 23 that more clearly shows the wire hole of Figure 1)][AltContent: arrow]
    PNG
    media_image3.png
    421
    405
    media_image3.png
    Greyscale

In reference to claim 2, Wang discloses that the suction motor (1) includes a shaft (not labeled but clearly shown below) that extends in an up and down directions and an impeller (not labeled but clearly shown below) connected to the shaft, and wherein the wire hole is positioned between a rotational axis of the impeller and the handle unit (see figure below of Miyabi). In addition, because Miyabi previously taught of providing a wire hole in a second body of a motor housing), when combined with Wang, the resulting combination would provide a wire hole in the second body (at the “Area receiving the wire hole” in the figure below) and thus would be positioned radially between a rotational axis of the impeller and the handle unit (5, see figures below)

[AltContent: ][AltContent: textbox (“Area receiving the wire hole” as taught by Miyabi  )][AltContent: textbox (Rotation axis)][AltContent: arrow][AltContent: connector][AltContent: textbox (Impeller)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Shaft)]
    PNG
    media_image1.png
    504
    798
    media_image1.png
    Greyscale

[AltContent: textbox (Wire hole between axis and handle)][AltContent: textbox (Handle)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rotation axis)][AltContent: connector]
    PNG
    media_image2.png
    388
    401
    media_image2.png
    Greyscale

In reference to claim 3, Miyabi shows that the handle unit (5) covers the wire hole when the handle unit is connected to the main body (see figure below). In addition, modified Wang would also provide that the handle unit (5) covers the wire hole (i.e. from element 7) when the handle unit is connected to the main body (Figure 1). 
[AltContent: textbox (Handle covering wire hole Wire hole)]
[AltContent: arrow][AltContent: textbox (Wire hole)][AltContent: arrow]
    PNG
    media_image2.png
    388
    401
    media_image2.png
    Greyscale


In reference to claim 4, Wang discloses that the handle unit (formed from 4, 5, 6 and 7) includes a handle (5), a battery housing (housing of 4) provided at a lower side of the handle (Figure 1) and configured to receive a battery (4), and a handle body (7) connected to the handle and the battery housing, and the handle body covers the wire hole (as previously discussed above). 

In reference to claim 5, Wang discloses that the handle body is integrally formed with the handle and the battery housing (Figure 1). 

In reference to claim 6, Wang discloses a suction unit (2) configured to guide dust and air to the first body and that has a longitudinal axis (Y, Figure 1), and wherein the wire hole is positioned higher than the longitudinal axis of the suction unit (see figure below). 

[AltContent: textbox (“Area receiving the wire hole” which is positioned higher than the longitudinal axis of the suction unit.)][AltContent: ]
    PNG
    media_image1.png
    504
    798
    media_image1.png
    Greyscale

In reference to claim 7, Miyabi shows that the handle unit includes (because the handle unit 5 “contains” PCB 14, which meets the definition of the term “include” according to www.dictionary.com as being; “to contain, as a whole does parts or any part or element”) a PCB unit (at 11 or at 14) connected to a wire (17/40) that passes through the wire hole (Figure 1). 
In reference to claim 8, Wang shows that the wire hole is positioned lower than a top of the suction motor because no matter where it is positioned within the “Area receiving the wire hole”, it would still be lower than a top (formed as the upper most portion) of the suction motor (see figure below). 

[AltContent: textbox (Space between uppermost portion of the top of the motor and an uppermost portion of  the “Area receiving the wire hole” )][AltContent: textbox (Uppermost portion of the top of suction motor)]
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (“Area receiving the wire hole” )][AltContent: ][AltContent: connector]
    PNG
    media_image1.png
    504
    798
    media_image1.png
    Greyscale

In reference to claim 9, Wang shows that the wire hole is positioned higher (at least in part) than a bottom of the suction motor (see figure below).


[AltContent: textbox (Part of “Area receiving the wire hole” that is above a bottom of the suction motor)][AltContent: textbox (Bottom of suction motor)][AltContent: arrow][AltContent: connector][AltContent: ][AltContent: connector]
    PNG
    media_image1.png
    504
    798
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson (2014/0137363) discloses a hand held vacuum device having a handle (6) slidably attached to a main body (2) that includes a separation unit (12) and a dust collector (24, Figures 1-24). Marshall (6181032) discloses an interface for connecting pawer or a battery pack to an electrical tool (See abstract) by using a tube (22) through which wires are electrically connected from battery pack (14) to a motor of head (16). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723